DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
a) claim 1 recites the step of “treatment of interposing a water-containing electrolyte material containing water, a supporting electrolyte, and a water penetration enhancer, between a surface of the surface treatment film of the coated metal material and an electrode; . . . .”  It is not clear what the treatment is treating as the surface treatment film is presumably treating the metal substrate of the coated metal material.  Note that any rewriting of the treatment in claim 1 may affect the antecedent basis for “the treatment” in claim 7. 


b) claim 1 recites the step of “treatment of interposing a water-containing electrolyte material containing water, . . . . [italicizing by the Examiner]“  The phrase “containing water” is redundant with “water-containing”.  Does Applicant mean – consisting essentially of water -- ? 

c) claim 1 recites the step of “treatment of interposing a water-containing electrolyte material containing water, a supporting electrolyte, and a water penetration enhancer, between a surface of the surface treatment film of the coated metal material and an electrode; . . . .”  It is not clear what the difference is between “a water-containing electrolyte material containing water” and “a supporting electrolyte”.  Does a supporting contain non-aqueous solvent?




Allowable Subject Matter

Claim 1 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-11 would be allowable if rewritten to overcome the rejections under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.





The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 1 the combination of limitations requires the step of “treatment of interposing a water-containing electrolyte material containing water, a supporting electrolyte, and a water penetration enhancer, between a surface of the surface treatment film of the coated metal material and an electrode; . . . .”  Applicant’s specification states, 

    PNG
    media_image1.png
    176
    653
    media_image1.png
    Greyscale

See originally filed specification page 3.

	Jack Stone US 3,293,155 (hereafter “Stone”) discloses a method of testing a corrosion resistance of a coated metal material including a surface treatment film (14) on a metal substrate (15) (see the title, Figure 1, and 
col. 2:52-57), the method comprising: treatment of interposing a water-containing electrolyte material containing water (cupric chloride dehydrate – col. 2:64-66), a supporting electrolyte (sodium chloride – col. 2:64-66), between a surface of the surface treatment film of the coated metal material and an electrode (16); holding of the water-containing electrolyte material on the surface of the surface treatment film for one minute to one day (Figure 3 and col. 3:64-69); and electrical conduction from the electrode through the water-containing electrolyte material to the coated metal material (Figures 2 and 3, and col. 2:6-13).  Although Stone further discloses interposing acetic acid between a surface of the surface treatment film of the coated metal material and an electrode there is no indication that it inherently can function as a water penetration enhancer for the surface treatment layer, which is anodized aluminum.  

The Journal of Industrial and Engineering Chemistry July, 1913, pp. 554-557 (hereafter “Schulte”) discloses a method of testing a corrosion resistance of a metal substrate, the method comprising: treatment of interposing a supporting electrolyte (KCl), and a water penetration enhancer (clay), between a surface of the metal substrate and an electrode; holding of the water-containing electrolyte material on the surface of the metal substrate; and electrical conduction from the electrode through the water-containing electrolyte material to the metal substrate. See the first paragraph, Figure 1, the first through third parapghs underneath Figure 1.  Schulte, though, does not disclose a coated metal material including a surface treatment film on the metal substrate.  More importantly, Schulte also does not disclose a water-containing electrolyte material containing water interposed between a surface treatment film of the coated metal material and an electrode, nor was the water-containing electrolyte material held on the surface of the metal substrate for one minute to one day – it was held for at least several days ( 
    PNG
    media_image2.png
    65
    691
    media_image2.png
    Greyscale

	See page 556.)

	b) claims 2 -11 depend directly or indirectly from allowable claim 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             July 31, 2021